Filed 11/30/21 P. v. Quihuiz CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

 THE PEOPLE,                                                         H045671
                                                                    (Santa Clara County
           Plaintiff and Respondent,                                 Super. Ct. No. C1349289)

           v.

 GABRIEL EDWARD QUIHUIZ,

           Defendant and Appellant.


         Defendant Gabriel Quihuiz shot and severely wounded an acquaintance who was
visiting him at home. He was charged with attempted murder. Criminal proceedings
were soon suspended, however, because mental illness left him unable to assist his
counsel. After treatment at a state hospital, which included psychiatric medication,
defendant was restored to competency and the proceedings resumed. Midway through
trial, defense counsel informed the court defendant was not taking his medication and
again seemed unable to assist in his defense. But the court did not conduct a hearing
regarding competency; trial continued and the jury convicted defendant of attempted
premeditated murder.
         Defendant contends the trial court erred by not conducting a hearing during trial to
determine his competency. Because California law and the United States Constitution
require such a hearing whenever there is a reasonable doubt regarding a defendant’s
mental competency, we agree the failure to conduct one here was error. We will
therefore reverse the judgment and remand the matter for further proceedings: a
competency hearing as necessary based on defendant’s current mental condition, and a
new trial if he is competent.
                                     I. BACKGROUND
       Defendant, a retired carpenter, was 60 years old in 2013. A man he used to work
with and had known for years made an unannounced visit to his home one January day in
the late morning. The two drank beer and talked for several hours. Defendant suddenly
pulled a revolver from his pocket and shot his visitor five times. He then called 911 to
report he had just shot a man who was assaulting him.
       Defendant was arrested and charged with premeditated attempted murder (Pen.
Code, §§ 187, 664, subd. (a)) with a special allegation of firearm use (Pen. Code,
§ 12022.53, subds. (b), (c)). Before trial, the court suspended the proceedings to
determine whether defendant was mentally competent to stand trial. Three doctors
evaluated defendant; all opined he did not meet the standard for competency because his
mental condition made him unable to rationally assist his attorney. Defendant was
diagnosed with a paranoid personality disorder that made him delusional. He was
“unable to control his thoughts, engage in verbal reasoning, or recall facts necessary to
present a defense.” Impaired thought processes prevented him from assisting counsel.
Medication was recommended to treat his paranoid delusional belief system. Based on
those reports, the trial court declared defendant incompetent to stand trial.
       The court then conducted a hearing on whether defendant should be required to
take anti-psychotic medication. A doctor testified that defendant very much needed the
medication—without it he would likely become gravely disabled. Taking the medication,
however, might restore his competency to stand trial. The court decided medication was
essential to defendant’s wellbeing but that he lacked capacity to decide whether to take it,
and therefore ordered him to be involuntarily medicated. Defendant was committed to a
state hospital for treatment.


                                              2
       During his time at the state hospital, defendant was administered several
psychiatric medications. According to the state hospital’s discharge assessment, when
medications were temporarily discontinued, defendant initially remained “somewhat
stable” but his symptoms, which included prominent delusions, “gradually increased and
he became very unstable.” Once he was back on medication, the delusions and
associated symptoms “drastically improved.” After about nine months, the hospital
recommended defendant be returned to court because he was trial competent as long as
he continued to take psychotropic medication. The staff doctor making the
recommendation cautioned: “It is very important that Mr. Quihuiz continue to take his
medications as previously stated. He deteriorates quite rapidly when off the psychiatric
medications. … He must be maintained on antipsychotic medication and he must be
seen regularly by a psychiatrist to ensure that his symptoms are adequately treated.” The
medical director of the hospital wrote in a letter to the court that defendant’s competency
certification was conditioned on taking the prescribed medications: “The above-named
individual is being returned to court on psychotropic medication. It is important that the
individual remain on this medication for his own personal benefit and to enable him to be
certified under Section 1372 of the Penal Code.”
       The trial court found defendant had been returned to competency. Criminal
proceedings resumed and a jury was impaneled. After trial began, defense counsel
notified the court she had recently learned defendant was no longer taking his medication
and she doubted his competency. Counsel stated that “based on the certification from
Atascadero State Hospital that he is restored to competency, I believe it was contingent
upon him remaining on his medications. So I believe there is a changed circumstance at
this point. And that it is preventing him from receiving a fair trial in this case.” The
defense requested the trial be suspended, and that “hopefully we could get Mr. Quihuiz
seen relatively quickly and [] at least get a verbal as to whether he is competent to
proceed with a trial.”
                                              3
       The court asked defendant whether he was taking his medication and he confirmed
that he was not; indeed, he had not taken it for over a year (apparently since around the
time of his discharge from the state hospital). The court asked counsel whether defendant
had been assisting in his defense, and counsel responded that he was in some ways but
she believed his illness was preventing him from making rational decisions about
strategy. Specifically, defendant would not consent to introducing evidence of his mental
health records even though counsel believed they were important to his defense.
       Defendant took issue with a psychiatrist’s characterization of an incident which
defendant then described for the court:1

           “The incident occurred when – on Thanksgiving night an officer
           said that I crossed a white line coming on to the freeway. And he
           took me in back of the police station, put a gun to my head, put
           rope around my neck, threw a rope over the rafters, and several
           officers were ordered to kill me, to hang me from the rafters.

           I kicked the window out of the car. I kicked the door off the car. I
           was accused of being on PCP. The officers then confronted a
           witness and told them to mind their own business.

           Went to court. The Chief of Police threatened to kill my lawyer and
           myself. [Dr.] Molesworth wrote that the judge threatened to kill
           me. That was not the facts. The fact was that it was the Chief of
           Police that gave the order to kill me. It was the Chief of Police that
           gave the order to put Thorazine into my legs. It was the Chief of
           Police that ordered me to be killed in the back of the police
           station.”




       1
        Defendant offered the account during a closed hearing about whether to replace
his appointed counsel; the transcript of that hearing was ordered sealed by the trial court.
Because defendant quotes from the transcript in his briefing and relies on it to support his
contentions on appeal, we infer defendant does not consider the transcript confidential
and understand him to have waived any applicable confidentiality protections. (See
People v. Coddington (2000) 23 Cal.4th 529, 617 fn. 38 [overruled on unrelated grounds
by Price v. Superior Court (2001) 25 Cal.4th 1046, 1060].)
                                             4
       The trial court had described its view that, “I really see the issue between the two
of you as being a difference in strategy. [¶]…[¶] In all other ways, I see that Mr.
Quihuiz understands the purpose and the nature of the proceedings. [¶]…[¶] He’s been
able to assist you. I do see him also taking notes and passing notes to you and discussing
things with you. So in that way, he is cooperating with his defense.” The court
ultimately ordered that trial proceed, finding no changed circumstances raising a
reasonable doubt regarding defendant’s competency.

       Both defendant and the man he shot testified and provided differing accounts
about what led to the shooting (which had been captured on video by defendant’s home
security camera). The man who was shot said he went to defendant’s house because
defendant had promised to take him fishing; when he arrived, defendant invited him in.
They smoked marijuana and drank several beers before defendant, without warning,
pulled a gun and shot him multiple times in the chest while saying, “die.” Defendant
testified he felt afraid when his acquaintance, who he believed had a violent past, showed
up unannounced. He said the man behaved erratically and threatened him. He shot only
because he thought he would otherwise be killed.
       The jury convicted defendant of premeditated attempted murder and found true the
firearm enhancement. The trial court sentenced defendant to 32 years to life in prison.
                                       II. DISCUSSION
       Fundamental to an adversary system of justice is that the accused be mentally
competent to understand the proceedings and able to rationally assist counsel. (Drope v.
Missouri (1975) 420 U.S. 162, 171.) It therefore violates the due process clause of the
federal constitution if a state does not observe procedures that protect the right of the
accused to not be criminally tried while mentally incompetent. (Ibid.) In California,
those procedures are contained in the Penal Code.
       Penal Code section 1368 requires that if a doubt arises regarding a defendant’s
mental competency at any point before judgment, the court must conduct a hearing to
                                              5
determine whether the defendant is mentally incompetent. “Mentally incompetent”
means that because of a mental health disorder the defendant is either unable to
understand the proceedings or unable to assist counsel in a rational manner. (Pen. Code,
§ 1367, subd. (a).) When competency is in question, the statutes specify the process the
trial court must undertake, including the appointment of two psychiatrists or
psychologists to examine the defendant and provide an opinion regarding trial
competency. (Pen. Code, § 1369.)
       Defendant contends the trial court erred by not conducting a full competency
hearing when, during trial, his counsel informed the court that she doubted his
competency because he was no longer taking his medication and was unable to assist in
his defense. To decide whether the trial court erred, we review the record to determine
whether there is substantial evidence of incompetence. (People v. Panah (2005)
35 Cal.4th 395, 432.) Where there is substantial evidence of incompetence—evidence
that raises a reasonable doubt about the defendant’s competence for trial—a full
competency hearing is constitutionally required, and the trial court has no discretion to
proceed otherwise. (Ibid.)
       Applying that standard, we conclude the trial court erred by not conducting a
competency hearing because the record contains evidence that raises a reasonable doubt
regarding defendant’s competence. Defendant had previously been found incompetent
for trial by three doctors, all of whom opined that delusional thoughts made him unable to
rationally assist counsel. Defendant was restored to competency through psychiatric
medication and with the caveat that he must continue to take the medication to remain
competent. The medical assessments stressed the importance of defendant taking the
medication and noted he “deteriorates quite rapidly” otherwise. Given that context, the
information that defendant had not been on the medication for over a year, coupled with
his counsel’s concerns about defendant’s ability to rationally assist with his defense,


                                             6
created a reasonable doubt about competence. The trial court was obligated to conduct a
further competency hearing.
       The trial court’s colloquy with defense counsel and questioning of defendant did
not resolve the doubt about competency. The court focused mainly on defendant’s ability
to understand what was happening and made a finding that he understood the purpose and
the nature of the proceedings. But that was not the issue: no one had thought defendant
unable to understand judicial proceedings; rather, he was previously found incompetent
because despite a demonstrated ability to understand the trial process, delusional thinking
left him unable to rationally assist counsel. The trial court also expressed its belief that
defendant was assisting his defense because he could be seen “passing notes” and
“discussing things” with counsel, and counsel’s concern that defendant was irrationally
preventing an effective trial strategy by refusing to allow his mental health records into
evidence was merely a strategic disagreement between attorney and client. That
observation, too, is beside the point. The question that needed to be answered through a
competency hearing was whether the disagreement was the product of rational thought,
or of defendant’s mental illness. If it was defendant’s previously diagnosed delusional
thought process that was causing him to obstruct his counsel’s recommended strategy,
then he was not competent for trial.
       The California Supreme Court has provided guidance regarding this very situation.
People v. Rodas (2018) 6 Cal.5th 219, 223, held that generally, “once a defendant has
been found competent to stand trial, a trial court may rely on that finding absent a
substantial change of circumstances. But when a formerly incompetent defendant has
been restored to competence solely or primarily through administration of medication,
evidence that the defendant is no longer taking [the] medication and is again exhibiting
signs of incompetence will generally establish such a change in circumstances and will
call for additional, formal investigation before trial may proceed.” This case is


                                              7
functionally indistinguishable from Rodas, compelling the conclusion that a further
competency hearing was required here.
       The Attorney General argues Rodas does not control because although defendant
had been returned to competency through medication that he was no longer taking, he
was not exhibiting any significant signs of incompetence. But in fact he was. Defense
counsel reported that defendant again seemed unable to assist with his defense because he
was obstructing the introduction of important evidence. And when questioned by the
court defendant showed other signs suggesting delusional behavior. Defendant flatly
denied ever being diagnosed with any kind of mental illness. He said he was being
wrongfully incarcerated based on “124 lies,” and he recounted an incident in which the
chief of police threatened him, ordered that he be hanged from the rafters in the police
station, and injected him with Thorazine. It is possible defendant was not experiencing
delusional thoughts and, despite not taking medication deemed essential to his mental
health, he remained competent for trial. But for purposes of our review, sufficient doubt
was raised here to compel a statutory competency hearing.
       We acknowledge the difficulty presented to a trial judge when asked to conduct a
competency hearing during trial with a jury seated. But fundamental due process
considerations cannot be subordinated to convenience. (See Drope v. Missouri, supra,
420 U.S. 162, 181 [that conducting a competency hearing might abort a trial is a “hard
reality”].) A hearing is necessary whenever a reasonable doubt regarding competency
arises before judgment, whether trial has started or not. Indeed, the statutory procedure
expressly contemplates a competency hearing during trial and directs that the jury should
not be discharged while the process is ongoing, absent undue hardship. (Pen. Code,
§ 1368, subd. (c).)
       Having concluded the trial court erred by not conducting a formal competency
hearing, we must decide the appropriate disposition for this appeal—a conditional
reversal for a retrospective competency hearing that would allow the judgment to be
                                             8
reinstated upon a finding that defendant was competent at the time of trial; or a reversal
and remand for a new trial if defendant is currently competent. The California Supreme
Court has not yet determined whether a conditional remand for a retrospective
competency hearing can ever be an adequate remedy for the denial of a required hearing
before judgment. (People v. Rodas, supra, 6 Cal.5th 219, 241.) But the Court has
indicated a retrospective competency determination is not appropriate when the
defendant’s symptoms are fluctuating, significant time has passed, and there are no
contemporaneous expert evaluations. (Id. at p. 240.) In Rodas, those circumstances
made a reliable retrospective competency determination unrealistic: Given that Rodas
“had long since stopped taking his medication and had suffered a significant relapse into
a more florid psychotic condition, it is difficult to see how a psychologist or psychiatrist
appointed to make a retrospective evaluation could reliably find defendant was
nonetheless competent at the time of trial. Under the particular circumstances of this
case, at a distance of around five years and without any expert evaluations from the time
of trial, we do not believe the trial court could fairly come to a reliable conclusion that
defendant was competent at that time.” (Id. at p. 241.)
       The same difficulties are present here. Defendant stopped taking his medication
over a year before trial and there are no contemporaneous expert assessments of how that
affected his competency. An accurate retrospective competency determination several
years after the fact is not feasible. We will therefore reverse the judgment and remand
the matter for the trial court to conduct such further proceedings as are allowable given
defendant’s current mental condition. Given that disposition, we do not reach
defendant’s contentions regarding instructional error and prosecutorial misconduct in
closing argument. As to defendant’s arguments regarding retroactive application of Penal
Code section 1001.36, we note that this case is not yet final, and on remand the trial court
may grant mental health diversion if it determines defendant is eligible. (People v. Frahs
(2020) 9 Cal.5th 618, 640.)
                                              9
                                    III.   DISPOSITION
        The judgment is reversed and the case remanded for further proceedings.
Defendant may be retried if he is mentally competent to stand trial. If there is a
reasonable doubt regarding defendant’s current competency, the trial court must conduct
a competency hearing under the procedures set forth in Penal Code sections 1368 and
1369.




                                             10
                                 ____________________________________
                                 Grover, J.




WE CONCUR:




____________________________
Greenwood, P. J.




____________________________
Bamattre-Manoukian, J.




H045671 – The People v Quihuiz